Citation Nr: 1743519	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-31 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lump in chest.

2.  Evaluation of bilateral hearing loss disability, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in part, granted service connection for bilateral hearing loss disability and denied service connection for a reoccurring lump in chest.  The Veteran appealed the noncompensable initial rating for bilateral hearing loss disability and service connection for a lump in the chest in a timely February 2012 notice of disagreement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issues must be remanded for additional development.  VA treatment records indicate the Veteran's hearing loss disability may have worsened since the previous VA audiological examination, six years ago, in September 2011.  A February 2013 VA Audiological Assessment noted the Veteran had severe sensorineural hearing loss from 2000 Hertz through 8000 Hertz in both ears.  A June 2013 VA audiology note indicates the Veteran had difficulty understanding conversations without amplification and was fitted with hearing aids.  As the VA treatment records indicate the Veteran's hearing may have worsened since his last VA examination six years ago, a new examination is necessary to ascertain the current severity of his symptoms.  38 C.F.R. § 3.159 (c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In regard to the Veteran's the residuals of a lump in his chest, a left gynecomastia with small mass was noted on the Veteran's April 1968 induction examination.  Therefore, a left chest mass preexisted service.  The Veteran's service treatment records indicate he had a lump in his chest and was scheduled for surgery in February 1972.  The Veteran's VA treatment records note the Veteran had a history of the surgery, but it is unclear whether he indeed underwent a surgery prior to separation from service, and if so, whether he has any residuals, to include a scar.  

In his June 2011 claim, the Veteran described the disability as "reoccurring lump in chest," which indicates he may have had a reoccurring lump in the years following service.  As it is possible the Veteran had surgery on his left breast prior to his discharge from service due to noted pain, the evidence indicates the Veteran's left chest condition may have worsened during service.  Therefore, the Board finds the claim should be remanded for VA examination addressing whether the Veteran has residuals or a disability related to a left breast condition that was aggravated by service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's February 8, 1971 separation report of medical history indicates he was scheduled for an operation to remove the mass on the left side of his chest on February 10, 1971.  However, records of the operation have not been associated with the claim file.  It is unclear as to whether the Veteran indeed underwent the scheduled surgery.  As the Veteran was discharged from service on February 25, 1971, after the scheduled operation, an attempt should be made to obtain records of the operation, if it took place.

The VA treatment records in the claim file date to September 2013.  As the Veteran's VA treatment records may be relevant to the appeal, an attempt should be made to obtain his complete VA treatment records from September 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his appeal, to include information regarding the February 1971 operation on the mass on his left chest.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, (i) VA treatment records from September 2013 to the present must be obtained, and (ii) an attempt should be made to obtain any service treatment records or hospital records regarding the scheduled February 1971 operation on the Veteran's left chest.

If any of the records requested are unavailable, clearly document the claim file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, provide the Veteran an appropriate VA examination or examinations to determine the nature, extent, and etiology of any residuals from the Veteran's left chest surgery, to include a scar.  His electronic claim file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claim file.  

The examiner should provide opinions on the following:

(A)  Identify all current residuals of the left chest surgery and/or breast conditions, to include a scar.

(B)  If a residual or disability is diagnosed, opine as to whether it is clear and unmistakable that the Veteran had a left breast condition prior to his service entrance.

(C) If the examiner determines that the Veteran had a left breast condition that preexisted service, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that the preexisting disability was not aggravated (i.e. not permanently worsened beyond the natural progression of the disease) during the Veteran's service.  

(D)  If the examiner determines that the Veteran did not have a left breast condition that preexisted service, provide an opinion as to whether it is at least as likely as not that the Veteran has residuals of a left breast condition that are related to service.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, the Veteran must be afforded an examination to determine the current severity, including functional effects, of his service-connected bilateral hearing loss disability.  The electronic claim file must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the issues on appeal.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


